SECOND DIVISION
                                                                      February 2, 2010



No. 1-08-1212


DARREN WILLIAMS,                       )                      Appeal from the Circuit
                                       )                      Court of Cook County.
             Plaintiff-Appellant,      )
                                       )
     v.                                )
                                       )                      No. 06 CH 9812
THE BOARD OF TRUSTEES OF THE           )
MORTON GROVE FIREFIGHTERS’ PENSION )
FUND, and the VILLAGE OF MORTON GROVE, )                      Honorable
                                       )                      Sophia H. Hall,
             Defendants-Appellees.     )                      Judge, Presiding.

       JUSTICE THEIS delivered the opinion of the court:

       Plaintiff, Darren Williams, filed an application for a line-of-duty disability pension with

defendant, the Board of Trustees of the Morton Grove Firefighters’ Pension Fund (Board),

pursuant to section 4-110 of the Illinois Pension Code (the Pension Code) (40 ILCS 5/4-110

(West 2006)). Plaintiff subsequently amended his application to include a claim for a not-in-duty

disability pension pursuant to section 4-111 of the Pension Code. 40 ILCS 5/4-111 (West 2006).

One day before the hearing on plaintiff’s application, the Village of Morton Grove (Village) filed a

petition to intervene in the hearing, which the Board granted. The hearing was conducted by the

attorney for the Morton Grove Firefighters’ Pension Fund (Fund). The Board voted to deny

plaintiff a line-of-duty pension, but granted him a not-in-duty disability pension pursuant to

section 4-111. 40 ILCS 5/4-111 (West 2006).

       Thereafter, plaintiff filed a complaint for administrative review in the circuit court of Cook

County. The circuit court affirmed the Board’s decision. Plaintiff filed this timely appeal in which
1-08-1212


he argues that: (1) the Board’s denial of a line-of-duty pension was against the manifest weight of

the evidence; (2) allowing the four village representatives to participate in the adjudication of his

application after the Village intervened violated his right to due process; and (3) the Board abused

its discretion when it permitted the Village to intervene in plaintiff’s pension hearing. For the

following reasons, we reverse the decision of the Board and remand with instructions.

BACKGROUND

        Plaintiff received his probationary appointment to the fire department of Morton Grove

(Department) on July 19, 1989, with his regular appointment following on August 27, 1991.

Plaintiff held the position of firefighter/paramedic. Plaintiff testified at the administrative hearing

that he injured his right shoulder on the morning of September 27, 2003, while responding to an

ambulance call during which he transferred a patient from an ambulance cot to the hospital gurney

at Lutheran General Hospital. On September 29, plaintiff reported his injury to Lieutenant

Thomas Durment, who sent him to Advocate Occupational Health (Advocate) for treatment and

generated paperwork to document the incident.

        Plaintiff was treated at Advocate by Dr. S. Joseph Maurice, who conducted a physical

examination and diagnosed plaintiff with a right acromioclavicular (AC) joint strain. Plaintiff also

received physical therapy at Advocate on September 29. Dr. Maurice’s records reflect that

plaintiff had a follow-up visit on October 3, 2003, during which he informed Dr. Maurice that he

had sought treatment from a private orthopedic surgeon and that he would discontinue his

treatment at Advocate.



                                                   2
1-08-1212


        Dr. Steven Sclamberg (Dr. Sclamberg) testified that plaintiff was treated by his father, Dr.

Edward Sclamberg, on October 1. He was diagnosed with a right shoulder AC joint sprain and

injected with a steroid. Plaintiff had a follow-up visit with Dr. Edward Sclamberg on October 13,

2003. Plaintiff received a return-to-work slip stating that he could return to unrestricted active

duty on October 14, 2003. Plaintiff testified that he returned to full, unrestricted duty on October

14.

        Plaintiff was next examined by Dr. Sclamberg on February 24, 2004. Dr. Sclamberg took

an X-ray of plaintiff’s shoulder and injected it with a steroid. On March 9, 2004, plaintiff spoke

on the telephone with Dr. Sclamberg and reported that he had not received any relief from the

injection. As a result, Dr. Sclamberg scheduled surgery for later that month.

        Dr. Sclamberg performed arthroscopic surgery on plaintiff’s right shoulder during which

he found, and repaired, a superior labrum anterior to posterior (SLAP) tear. He also found AC

osteoarthritis, rotator cuff tendinitis and inflammation of the bursa. Plaintiff had a postsurgical

follow-up visit with Dr. Sclamberg on May 11, 2004. During this visit, Dr. Sclamberg taught

plaintiff three range-of-motion exercises to perform at home and prescribed continued physical

therapy.

        Plaintiff saw Dr. Sclamberg again on June 8, 2004. He recommended that plaintiff

continue with his physical therapy. Plaintiff returned to Dr. Sclamberg on July 15, 2004. At this

visit, plaintiff exhibited full strength in his right shoulder, with no tenderness or signs of

impingement, but complained of pain on lifting. Dr. Sclamberg examined plaintiff again on

August 10, 2004, ordered an X-ray and recommended that plaintiff continue with his physical

                                                    3
1-08-1212


therapy. Plaintiff next saw Dr. Sclamberg on August 19, 2004. During this visit, Dr. Sclamberg

examined plaintiff and scheduled a second surgery on plaintiff’s right shoulder for August 25,

2004.

        During this second surgery, Dr. Sclamberg found and repaired a small rotator cuff tear and

a SLAP tear. Plaintiff had his first postoperative visit with Dr. Sclamberg on October 7, 2004,

and was told that he would be out of work for six weeks. Plaintiff had his second postoperative

visit with Dr. Sclamberg on November 15, 2004, at which time he was cleared to return to light

duty. Dr. Sclamberg next saw plaintiff on November 30, 2004, and ordered an MRI because

plaintiff reported that he had felt a “pop” during physical therapy. Plaintiff next saw Dr.

Sclamberg on December 2, 2004, at which time he ordered another MRI. Plaintiff returned to Dr.

Sclamberg on January 6, 2005, and was diagnosed with adhesive capsulitis, commonly referred to

as a “frozen shoulder.”

        Plaintiff filed an application for a line-of-duty disability pension, which he subsequently

amended to add a claim for a not-in-duty disability pension. The Board held a hearing on

plaintiff’s pension application. Pursuant to section 4-121 of the Pension Code, as it existed in

2005, the Board consisted of three firefighters, the president of the Morton Grove Board of

Trustees, the village clerk, the village corporate attorney, the village treasurer and the chief of the




                                                   4
1-08-1212


fire department. 40 ILCS 5/4-121 (West 2004).1 The village mayor was also a member of the

Board. The attorney for the Fund conducted the hearing.

       The day before the first hearing session, the Village filed a petition to intervene in the

hearing. Before hearing any evidence in this matter, the Board heard argument on the Village’s

written petition to intervene and plaintiff’s opposition. The Village argued that the Board had the

discretion to allow the Village to intervene and that to fail to do so in this case would be an abuse



       1
           Section 4-121 was amended by Public Act 94-317 (Pub. Act 94-317 § 5, eff. July 25,

2005). This act changed the composition of firefighter pension boards in municipalities with

fewer than 500,000 residents by adding language terminating the terms of the existing board

members as of the third Monday of April 2006 and adding the following language:

                “Beginning on the 3rd Monday in April, 2006, the board for each

       municipality or fire protection district shall consist of 5 members. Two members

       of the board shall be appointed by the mayor or president of the board of trustees

       of the municipality or fire protection district involved. Two members of the board

       shall be active participants of the pension fund who are elected from the active

       participants of the fund. One member of the board shall be a person who is retired

       under the Firemen’s Pension Fund Act of 1919 or this Article who is elected from

       persons retired under the Firemen’s Pension Fund Act of 1919 or this Article.”

       Public Act 94-317 § 5, eff. July 25, 2005.



                                                  5
1-08-1212


of discretion. The Village offered three reasons that it should be permitted to intervene. First, the

Village had an interest in “ensuring the proper expenditure of public funds by the pension board”

and in making sure “those funds are expended appropriately only for those firefighters who are

entitled to pension benefits.” Because the Village contributes money to the fund, it argued that it

had “a very real interest” in the protection of the fund. Second, the Village argued that its interest

in the potential award of health insurance benefits to plaintiff and his family

under the Public Safety Employee Benefits Act (the Act) (820 ILCS 320/1 et seq. (West 2006)),

supported its petition to intervene because the Village would be financially responsible if plaintiff

received benefits under the Act. The Village explained, however, that it was not seeking to

intervene “to advocate for or against PSEBA benefits for [plaintiff].” Finally, the Village asserted

that it had an interest in developing a full evidentiary record on which the Board would base its

decision. The Village stated that it would call witnesses to offer medical testimony regarding

plaintiff’s injury and alleged disability, cross-examine the witnesses, and obtain legible copies of

certain documents and additional documents to supplement the exhibits prepared by the Board.

       At the hearing, plaintiff argued that the Board had the discretion to permit the Village to

intervene, but the Board must exercise its discretion with care. The Board would be abusing its

discretion if it permitted the Village to intervene because the hearing would become an adversarial

proceeding in which the Village’s own employees and agents would be sitting on the Board to

decide plaintiff’s application for a pension. Plaintiff also argued that introducing the idea of

plaintiff’s entitlement to health insurance benefits under the Act was a violation of the exclusive

purpose rule (40 ILCS 5/1-109 (West 2006)).

                                                   6
1-08-1212


       The Board voted 5 to 3 to grant the Village’s petition to intervene and 6 to 2 to permit the

Village to participate fully in the hearing. Plaintiff’s counsel immediately made an oral request

that the mayor, village corporate attorney, village clerk and village treasurer (but not the village

fire chief) recuse themselves from participating in the hearing because once the Village was

allowed to intervene, there was a per se conflict of interest for the Board members who were also

Village officers. Plaintiff followed the oral motion with a written motion to recuse and the Village

filed a response. The Fund’s attorney instructed the Board that it could not grant or deny the

motion to recuse, but rather each Board member who was subject to the motion would be given

the opportunity to address plaintiff’s request with respect to his or her participation in the hearing.

The Fund’s attorney questioned each of these four village officials regarding his or her response

to plaintiff’s request to recuse and his or her ability to sit as an impartial decisionmaker. Each

official, including the village corporate attorney, Ms. Liston, responded that he or she would not

voluntarily recuse him or herself and that he or she could be fair and impartial.

       Liston, however, played an active role in the hearing. For example, four days before the

first session of the hearing, Liston provided a copy of the record to an outside attorney

representing the Village, Ms. Leka. When explaining why she provided the record to Leka,

Liston stated:

                 “I have a copy. And that’s our attorney. And the only way that the village

       can have a discussion as to whether or not there is a basis to intervene is by sharing

       those records. It’s not like you gave it to somebody off the street or your

       neighbor. The village’s attorney was given copies of those records.”

                                                  7
1-08-1212



Liston further defended her unilateral decision to provide the record to outside counsel for the

Village:
               “[C]learly they don’t intervene on [sic] every case, and it’s based on the

       facts and the circumstance of the case. And unless the village knows the facts and

       the circumstances of the case, unless pro forma the village is going to start

       intervening in every case and figure out later what the issues are, it seems to me

       you would have to know something about the case before you can form an opinion

       on should you intervene or shouldn’t you intervene.

                                               ***

               But I think justice would require so that you have a full hearing, that the

       stake holders in the decision, the people that are impacted by the decision have the

       right to put on a full and possibly an adversarial hearing. And I don’t understand

       how the village can make a determination that it should participate in a hearing if

       they can’t be told what the facts are and what the issues are.”

       Liston also objected repeatedly to evidence offered by plaintiff at the hearing. For

example, during the questioning of Fire Chief Friel, Liston objected to a question asked by

plaintiff’s counsel. The following exchange took place:

               “RADJA [Plaintiff’s attorney]: On January 6th of ’05, did you have any

       reason to doubt [plaintiff’s] statement that he wouldn’t be able to do anything with

       his arm?

               LISTON: Objection. Same one. Are you asking his opinion or are you

                                                 8
1-08-1212


       asking him if he was aware of anything else that would controvert [plaintiff’s]

       statement?

               RADJA: I think anything I ask him is his opinion. I am asking his opinion

       if on this particular day when he told him he couldn’t do any work –

               LISTON: Why is his opinion relevant?

               RADJA: Well, as the head of the fire department I think it’s extremely

       relevant.

               LISTON: Because?

               RADJA: He has the ability to question this officer further.

               LEKA: But it doesn’t go to the ultimate issue here though about whether

       he is currently – his current condition is caused by – I mean it doesn’t go to his

       current condition, one, or two what the causation factor is.

               CLIFFORD [the Fund’s attorney]: Rephrase the question. If he took any

       action to investigate whether –

               LEKA: Well, those have already been asked and answered, haven’t they?

               RADJA: I will move on. It’s obvious I have two village attorneys

       objecting to my questioning of the witness.

               LISTON: I was asking for clarification actually. And I am sitting here as a

       member of the board, not as the village attorney.”

       During the next hearing session, after the Village’s counsel had questioned the relevance

of a line of questioning by plaintiff’s counsel and moved to strike one of plaintiff’s answers, Liston

                                                  9
1-08-1212


also objected and moved that the entire line of questioning be barred.

               “CLIFFORD: Right. And I don’t think he’s asked to admit the exhibit yet.

       That would be a separate question. I think right now we’re just asking if the

       charge exists.

               LEKA: What is the relevance of that?

               LISTON: Excuse me, Miss Leka. The problem I have is [plaintiff’s

       counsel] just stated there is no relevance. Why do we need to hear anything on it?

                                                 ***

               LISTON: I move that this line of questioning be barred for lack of

       relevance.”

       The Board received extensive medical evidence and testimony regarding plaintiff’s injury.

Pursuant to section 4-112 of the Pension Code, the plaintiff was examined by three physicians

selected by the Board. 40 ILCS 5/4-112 (West 2004). The Board also heard testimony from

plaintiff’s treating physician and an independent forensic medical examiner who was hired by the

Village. The medical testimony and documentary evidence conflicted regarding the nature and

cause of plaintiff’s disability. The Board voted to deny plaintiff a line-of-duty disability pension,

but granted him a not-in-duty disability pension. Plaintiff filed a timely complaint for

administrative review in the circuit court of Cook County. The circuit court affirmed the Board’s

decision and plaintiff timely appealed to this court.

ANALYSIS

       Pursuant to section 4-139 of the Pension Code (40 ILCS 5/4-139 (West 2004)), judicial

                                                  10
1-08-1212


review of an administrative board’s decision is conducted in accordance with the Administrative

Review Law (735 ILCS 5/3-101 et seq. (West 2006)). The court reviews the decision of the

administrative agency, not the determination of the circuit court. Marconi v. Chicago Heights

Police Pension Board, 225 Ill. 2d 497, 531 (2007). The scope of the court’s review extends to

“all questions of law and fact presented by the entire record before the court” and the court may

not consider any new or additional evidence. 735 ILCS 5/3-110 (West 2006); Marconi, 225 Ill.
2d at 532. “The findings and conclusions of the administrative agency on questions of fact shall

be held to be prima facie true and correct.” 735 ILCS 5/3-110 (West 2006); see also Marconi,

225 Ill. 2d at 540.

        The applicable standard of review turns on whether the question presented on appeal is a

question of fact, a question of law or a mixed question of law and fact. Marconi, 225 Ill. 2d at

532. Questions of law are reviewed de novo. Marconi, 225 Ill. 2d at 532. Mixed questions of

law and fact are reviewed under the clearly erroneous standard. Marconi, 225 Ill. 2d at 532.

        Plaintiff applied for a line-of-duty disability pension under section 4-110 of the Pension

Code (40 ILCS 5/4-110 (West 2004)), or, alternatively, a not-in-duty disability pension under

section 4-111 of the Pension Code (40 ILCS 5/4-111 (West 2004)). The Board denied plaintiff’s

application for a line-of-duty disability pension, but granted him a not-in-duty disability pension.

Plaintiff argues that the Board’s finding that his disability was not a line-of-duty disability was

against the manifest weight of the evidence. Because we are vacating the Board’s decision on

other grounds and remanding for a new hearing, we do not address the Board’s findings regarding

the nature of plaintiff’s disability.

                                                  11
1-08-1212


       Plaintiff argues on appeal that the Board had discretion to permit the Village to intervene,

but it abused that discretion because the Village did not have a legitimate reason to intervene.

The parties have not cited a case in which a party challenged on appeal a pension board’s decision

to permit or deny a municipality’s petition to intervene in a pension application hearing under

Article 4 of the Pension Code. This court has, however, addressed a municipality’s right to

intervene in a disability hearing under Article 3 of the Pension Code and held that the board had

the “power to exercise its discretion in deciding whether to allow a party to intervene.” Village of

Stickney v. Board of Trustees of the Police Pension Fund, 347 Ill. App. 3d 845, 851 (2004). A

board must exercise its discretion with care. Village of Stickney, 347 Ill. App. 3d at 852.

       Although Article 3 of the Pension Code “is silent as to intervention in administrative

hearings, the statute entrusts the Board with establishing and administering a police pension fund.

[Citation]” Village of Stickney, 347 Ill. App. 3d at 852. Section 3-131 provides that a board has

the powers enumerated under Article 3, including the power to “control and manage the pension

fund” under section 3-132. 40 ILCS 5/3-131, 3-132 (West 2006). Section 3-132 states that a

board has the power “to control and manage, exclusively,” the following:

               “(1) the pension fund,

               (2) investment expenditures and income, including interest dividends,

       capital gains and other distributions on the investments, and

               (3) all money donated, paid, assessed, or provided by law for the

       pensioning of disabled and retired police officers, their surviving spouses, minor

       children, and dependent parents.” 40 ILCS5/3-132 (West 2006).

                                                 12
1-08-1212


In Village of Stickney, the court concluded that the board had the authority to hold pension fund

hearings and to establish proceedings for those hearings because the legislature intended to

provide the board with “ ‘exclusive authority over issues of eligibility to participate in the police

pension fund.’ ” Village of Stickney, 347 Ill. App. 3d at 852, quoting City of Benton Police

Department v. Human Rights Comm’n, 160 Ill. App. 3d 55, 57 (1987). The court held that the

board’s exclusive authority included “the authority to decide who may participate in the hearings

and to what extent.” Village of Stickney, 347 Ill. App. 3d at 852.

       Absent controlling authority from the supreme court, the reasoning set forth in Village of

Stickney is persuasive. See Village of Stickney, 347 Ill. App. 3d at 852, 807 N.E.2d at1084.

Article 4 of the Pension Code also vests firefighter pension boards with enumerated powers and

duties (see 40 ILCS 5/4-122 (West 2006)), including the power “to control and manage,

exclusively,” the following:

               “(1) the pension fund,

               (2) investment expenditures and income, including interest dividends,

       capital gains and other distributions on the investments, and

               (3) all money donated, paid, assessed, or provided by law for the

       pensioning of disabled and retired firefighters, their surviving spouses, minor

       children, and dependent parents.” 40 ILCS 5/4-123 (West 2006).

A board’s exclusive authority to control the pension fund and disability payments includes the

power to conduct the hearings and the discretion to decide who can participate in those hearings

and to what extent. See Village of Stickney, 347 Ill. App. 3d at 852; cf. Coyne v. Milan Police

                                                  13
1-08-1212


Pension Board, 347 Ill. App. 3d 713, 716 (2004). This discretion is not unlimited, because it can

be abused. See Village of Stickney, 347 Ill. App. 3d at 852. A board “abuses its discretion when

it acts arbitrarily or capriciously.” Village of Stickney, 347 Ill. App. 3d at 852.

        In Village of Stickney, the court determined that the board did not abuse its discretion

when it denied a village’s request to participate in the hearing. The court noted that the board

“must have believed it had some authority to allow Village participation” because it sent the

village a letter informing the village that if it wanted to file a petition to intervene, it had to do so

before a certain date. Village of Stickney, 347 Ill. App. 3d at 852. The village did not file a

petition by the deadline, but attorneys for the village appeared at the hearing requesting to be

allowed to cross-examine the applicant and review the evidence “to make sure it was presented

properly and was admissible.” Village of Stickney, 347 Ill. App. 3d at 847. The board

unanimously denied the village’s request to participate in the hearing. Village of Stickney, 347 Ill.

App. 3d at 847. On appeal, the court found that the board’s refusal of the village’s request to

question the applicant was not arbitrary or capricious because an “administrative body may

impose limitations on cross-examination, such as requiring notice prior to the hearing or an

explanation of the party’s interest in the proceedings, beyond that of the general public.” Village

of Stickney, 347 Ill. App. 3d at 852-53.

        Here, the Village filed a petition to intervene one day before the first session of the

administrative hearing. The Village argued that it was seeking to intervene to help provide a

complete record through documents not contained in the Board’s preliminary book of exhibits, to

ensure the proper expenditure of public funds by making sure that pension funds are paid to

                                                    14
1-08-1212


qualified firefighters, and to protect the Village’s financial interests that could be affected if

plaintiff applied for health insurance benefits under the Act. The Board voted 5 to 3 to allow the

Village to intervene.

        Whether the Board’s decision to permit the Village to intervene was an abuse of discretion

is a close question and there is little case law for guidance. A village’s request to cross-examine a

pension applicant and its desire to create a full administrative record, without more, was not

sufficient to support the village’s request to participate in the administrative hearing in Village of

Stickney. See Village of Stickney, 347 Ill. App. 3d at 847. However, protecting a municipality’s

interest in the proper expenditure of funds may be a sufficient basis for permitting intervention

when combined with another interest. See, e.g., Coyne, 347 Ill. App. 3d at 716 (the board

granted a village’s petition to intervene to protect its interest in the expenditure of its pension

funds and because the applicant was the subject of a union grievance involving similar issues).

This court has also held that a city’s obligation to levy taxes, combined with an interest in

correcting the formula for computing a pension, is sufficient to permit a city to appeal an

administrative decision, even where the city did not intervene in the underlying administrative

hearing. See Karfs v. City of Belleville, 329 Ill. App. 3d 1198, 1204 (2002).

         On the facts of this case, the Board did not abuse its discretion when it permitted the

Village to intervene. Unlike the municipality in Village of Stickney, the Village filed its petition

before the hearing started. See Village of Stickney, 347 Ill. App. 3d at 852. The issue was

briefed fully by the Village and plaintiff before the Board heard any evidence. As in Coyne, the

Village sought to ensure the expenditure of the pension funds to which it contributed. See Coyne,

                                                   15
1-08-1212
347 Ill. App. 3d at 716. The attorney for the Fund provided copies of the opinions in both Village

of Stickney and Coyne to the Board members before they voted on the Village’s petition to

intervene. Moreover, the Village described some of the additional evidence that it would offer

during the hearing to assist the Board with its fact-finding regarding plaintiff’s application. We

cannot say that the Board acted arbitrarily or capriciously when it voted at the beginning of the

hearing to grant the Village’s petition to intervene.

        Plaintiff argues that once the Village became a party, his due process right to a fair and

impartial hearing was violated by the participation on the Board of certain village officials.

Specifically, he argues that: (1) allowing the village officials to remain on the Board after the

Village intervened created a per se conflict; (2) the village officials on the Board violated the

exclusive purpose rule; and (3) the corporate attorney for the Village was biased against the

granting of plaintiff’s application for a line-of-duty disability pension.

        Plaintiff does not cite to any authority for his assertion that he has a due process right to a

fair hearing. There are two possible sources of plaintiff’s asserted right to due process – one

constitutional and the other statutory. First, the constitutions of the United States and of Illinois

provide a right to procedural due process and prohibit the deprivation of property without due

process. U.S. Const., amends. V, XIV; Ill. Const. 1970, art. I, §2; see also Mathews v. Eldridge,

424 U.S. 319, 333, 47 L. Ed. 2d 18, 31, 96 S. Ct. 893, 901 (1976); Peacock v. Board of Trustees

of the Police Pension Fund, No. 1-09-0040, slip op. at 12 (Oct. 20, 2009). To establish a

violation of the constitutional right to due process, a plaintiff must show a deprivation of property

and a denial of due process. See Schroeder v. City of Chicago, 927 F.2d 957, 959 (7th Cir.

                                                   16
1-08-1212


1991); see also Trettenero v. Police Pension Fund, 333 Ill. App. 3d 792, 799 (2002) (“As a

threshold matter, we must consider whether a constitutionally protected liberty or property

interest is at stake”). “The receipt of a disability pension is a property right that cannot be

terminated without meaningful notice.” Trettenero, 333 Ill. App. 3d at 799; see also Mathews,
424 U.S. at 333, 47 L. Ed. 2d at 31, 96 S. Ct. at 901 (stating that “continued receipt of [Social

Security disability] benefits is a statutorily created ‘property’ interest protected by the Fifth

Amendment”).

        Although a firefighter who already is receiving a disability pension has a protected

property right in the continued receipt of his or her pension, it is an open question in Illinois

whether a firefighter who has applied for a disability pension has a protected property interest in

that disability pension before the administrative agency determines that the firefighter has satisfied

the statutory requirements for receipt of such a pension. The United States Court of Appeals for

the Seventh Circuit has examined this issue and stated that a disability pension “that is a matter of

right, not of grace, is a property right within the meaning of the due process clause.” Schroeder,
927 F.2d at 959. To have a property interest in a disability benefit, a person must have more than

a “unilateral expectation” of receiving the benefit. Nelson v. Board of Trustees of the Police

Pension Fund, 141 Ill. App. 3d 411, 415 (1986); see also Caauwe v. Police Pension Board, 216
Ill. App. 3d 313, 317 (1991) (“As a general proposition of law, pensions or annuity benefits of

public employees are not vested property rights entitled to the protection of due process as

guaranteed by the United States Constitution”). Regardless of whether plaintiff, at the application

stage of the proceedings, had a protected property interest in a line-of-duty disability pension,

                                                   17
1-08-1212


plaintiff was afforded an administrative hearing to determine whether he qualified for such a

pension and, therefore, he has a right to due process, including the right to a fair and impartial

hearing.

        Administrative hearings are “governed by the fundamental principles and requirements of

due process of law.” Abrahamson v. Illinois Department of Professional Regulation, 153 Ill. 2d
76, 92 (1992). On administrative review, a court must examine the procedures employed during

the administrative hearing to determine whether they were fair and impartial. Abrahamson, 153
Ill. 2d at 92-93. “[D]ue process is a flexible concept and requires only such procedural

protections as fundamental principles of justice and the particular situation demand.”

Abrahamson, 153 Ill. 2d at 92. In an administrative proceeding, due process does not require a

full judicial proceeding. Abrahamson, 153 Ill. 2d at 92. Nor is it a “partisan hearing with the

agency on one side arrayed against the individual on the other. Rather, it is an administrative

investigation instituted for the purpose of ascertaining and making findings of fact.” Abrahamson,
153 Ill. 2d at 94-95. “A fair hearing before an administrative agency includes the opportunity to

be heard, the right to cross-examine adverse witnesses, and impartiality in ruling upon the

evidence.” Abrahamson, 153 Ill. 2d at 95.

           Plaintiff argues that the participation on the Board by Village officials violated his right

to an impartial tribunal because it created a per se conflict of interest. Section 4-121, as it existed

at the time of plaintiff’s application, required that four village officials, including the village

attorney, participate on the pension board. 40 ILCS 5/4-121 (West 2004). Although this section

subsequently was amended to change the composition of pension boards, the stated purposes of

                                                    18
1-08-1212


the amendment were to make the composition of firefighter pension boards consistent with the

police pension boards and to try to eliminate any advantage that the municipality or applicant may

have had under the previous system. See 94th Ill. Gen. Assem., House Proceedings, March 10,

2005, at 22 (statements of Representative Smith). Under the new statutory scheme, the

mayor of the village appoints two members of the pension board and there is no prohibition

against appointing the attorney for the village or any other village official. 40 ILCS 5/4-121

(West 2006).

        As discussed above, a board has the discretion to permit a municipality to intervene in a

hearing. If plaintiff’s argument were correct, then every time a pension board permitted a

municipality to intervene, any officials of the municipality who were appointed under the statute

would have to recuse themselves from the board, thereby leaving only those three members of the

board who were appointed by participants of the fund. This directly contradicts one of the stated

purposes of the amendment. Plaintiff does not cite to any case in the civil context where a court

found a per se conflict of interest in the composition of an administrative body nor does plaintiff

challenge the constitutionality of section 4-121. The participation on the Board of the Village

officials does not create a per se conflict of interest that requires reversal.

        Plaintiff further argues that the participation of the corporate attorney for the Village

violated his right to a fair and impartial hearing because she was biased against plaintiff’s

application and had a conflict of interest that infected the entire process. “An individual

challenging the impartiality of an administrative tribunal must overcome a presumption that those

serving in such tribunals are fair and honest.” Turcol v. Pension Board of Trustees of Matteson

                                                   19
1-08-1212


Police Pension Fund, 359 Ill. App. 3d 795, 804 (2005). To establish bias, “plaintiff must prove

that members of the adjudicating body had to some extent adjudged the facts as well as the law of

the case in advance of hearing it.” Turcol, 359 Ill. App. 3d at 804. There must be more than “the

mere possibility of bias or that the decisionmaker is familiar with the facts of the case.” Danko v.

Board of Trustees of the City of Harvey Pension Board, 240 Ill. App. 3d 633, 641 (1992).

During the administrative hearing, “it is appropriate for each member to consider his own personal

bias or prejudice and determine for himself whether his recusal is necessary.” Huff v. Rock Island

County Sheriff’s Merit Comm’n, 294 Ill. App. 3d 477, 482 (1998). If “one decision maker on an

administrative body is not completely disinterested, his participation

‘ “infects the action of the whole body and makes it voidable.” ’ [Citation.]” Danko, 240 Ill. App.
3d at 642.

       The determination of whether an administrative hearing was fair and impartial requires a

fact-specific analysis of the conduct of the board members before and during the hearing. Danko,

240 Ill. App. 3d at 642-44. Courts have found that an applicant was denied a fair hearing as the

result of a single egregious act or a combination of less offensive acts. See, e.g., Danko, 240 Ill.

App. 3d at 643 (holding that applicant was denied fair hearing where the board denied all or most

of the applicant’s motions and objections, the chairman was intimately involved with the facts of

the case, and the chairman called an applicant a liar during the hearing); O’Callaghan v.

Retirement Board of Firemen’s Annuity & Benefit Fund, 302 Ill. App. 3d 579, 586 (1998)

(holding that applicant was denied a fair hearing where a medical expert told the applicant not to

appear at the hearing because he was going to inform the board that the applicant was disabled in

                                                 20
1-08-1212


the line of duty, but then changed his testimony after requesting an executive session with the

board). This court also has found an impermissible conflict of interest where the members of the

hearing board who were ruling on a permit application that would generate significant revenue for

the district were also district officials. E&E Hauling, Inc. v. Pollution Control Board, 116 Ill.

App. 3d 586, 597 (1983). Courts have not found bias where the acts of a decisionmaker are less

pernicious. See, e.g., Batka v. Board of Trustees of the Village of Orland Park Police Pension

Fund, 186 Ill. App. 3d 715, 721 (1989) (no bias where a board member objected to the relevancy

of “detailed testimony” at the hearing); Coyne, 347 Ill. App. 3d at 722 (no bias where the

municipality official stated on the record that he or she had not pre-judged the facts and law of the

case). Although an isolated comment or act may not render a hearing unfair, the cumulative

effect of a number of factors may, as in Danko, result in an unfair or partial hearing. Danko, 240
Ill. App. 3d at 643-44.

        Administrative proceedings are not judicial proceedings, but the parties are entitled to a

fair hearing before a disinterested tribunal. See Bender v. Board of Fire & Police Commissioners,

254 Ill. App. 3d 488, 491 (1993). The actions of the corporate Village attorney, Liston, infected

the proceedings and resulted in an unfair hearing on plaintiff’s application. First, a few days

before the hearing on plaintiff’s application, Liston unilaterally provided a copy of the Board’s

exhibits to an outside attorney hired by the Village in this matter. Liston compounded her ex

parte contact when she defended her conduct, and the Village’s petition to intervene, in a manner

that was more akin to advocacy than statements of a disinterested decisionmaker.

       Liston’s advocacy continued throughout the hearing as she repeatedly objected to

                                                 21
1-08-1212


questions asked by plaintiff’s counsel. At one point, after an objection by Leka, Liston took it

upon herself to further explain the basis for the objection.

               “LEKA: What is the relevance of that?

               LISTON: Excuse me, Miss Leka. The problem I have is he just stated

       there is no relevance. Why do we need to hear anything on it?”

She also moved to bar plaintiff’s counsel from asking questions about and admitting an exhibit

regarding a discrimination charge that plaintiff filed with the Equal Employment Opportunity

Commission. Although Liston questioned the scope of the Village’s cross-examination of one

witness, she ultimately agreed that the witness should testify regarding the issue and does not

appear to have made any other objections to the admission of evidence or testimony offered by

the Village. Regardless of the ultimate propriety of Liston’s objections and/or motion regarding

evidence offered by plaintiff, her actions demonstrate that she was advocating on behalf of the

Village rather than acting as a disinterested decisionmaker.

        Further, Liston extensively questioned certain witnesses. For example, she asked 28

substantive questions, uninterrupted, of Dr. Samo, one of the three independent medical

evaluators. She also asked 45 substantive questions, again uninterrupted, of Dr. Sclamberg,

plaintiff’s treating physician. Although many of the other Board members asked questions during

the hearing, not one of the other Board members conducted such a thorough and uninterrupted

examination of any of the witnesses.

       Liston’s active role during the hearing differed in kind from the mere objection to

“detailed testimony” that was permitted in Batka. See Batka, 186 Ill. App. 3d at 721. At various

                                                  22
1-08-1212


times throughout the hearing, Liston assumed an advocacy role in support of the Village and

against plaintiff. Her actions infected the whole proceedings and denied plaintiff a fair and

impartial hearing.

CONCLUSION

       For the foregoing reasons, we reverse the Board’s decision and remand this case to the

Board for a new hearing on plaintiff’s application for a line-of-duty disability pension pursuant to

section 4-110 or, alternatively, a not-in-duty disability pension pursuant to section 4-111. Because

the statute governing the composition of the board of trustees has been amended since plaintiff’s

hearing, we determine which version of section 4-121 should be applied on remand.

       The general rule is that an amended statute will not be applied retroactively if the

amendment affects a party’s substantive rights or if application of the amended statute would

deprive a party of a vested constitutionally-protected right. See Royal Imperial Group, Inc. v.

Joseph Blumberg & Associates, Inc., 240 Ill. App. 3d 360, 364 (1992). Section 4-121 affects the

procedure for determining whether plaintiff is entitled to a disability pension, not the substantive

requirements for a disability pension and, therefore, it is a procedural statute that can be applied

on remand as long as its application does not deprive plaintiff of a vested constitutionally

protected right. See, e.g., County of La Salle v. Pollution Control Board, 146 Ill. App. 3d 603,

608 (1986). Regardless of whether or not plaintiff has a vested, constitutionally protected right to

a disability pension before the hearing on his application for that pension, application of amended

section 4-121 does not deprive plaintiff of a disability pension; it merely sets forth one procedural

aspect of the administrative hearing to determine the merits of plaintiff’s application. Therefore,

                                                  23
1-08-1212


on remand, plaintiff’s hearing shall be conducted before a board that is constituted pursuant to the

amended version of section 4-121 of the Pension Code (40 ILCS 5/4-121 (West 2006)).

       Reversed; cause remanded with instructions.

       CUNNINGHAM, P.J., and KARNEZIS, J., concur.




                                                24